        March 29, 2019                                               Loly G. Tor
                                                                     loly.tor@klgates.com

                                                                     T +1 973 848 4026
        Via ECF                                                      F +1 973 848 4001

        Hon. Leda D. Wettre, U.S.M.J.
        United States District Court for the District of
               New Jersey
        Martin Luther King Building & U.S. Courthouse
        50 Walnut Street
        Newark, NJ 07101

        Re:       World Wrestling Entertainment, Inc. v. Various John and Jane Does, et al.
                  Case No. 2:19-cv-9039

                  Application for Pro Hac Vice Admission of Christopher Verdini, Esq.

        Dear Judge Wettre:

        On behalf of Plaintiff World Wrestling Entertainment, Inc. (“WWE”), we respectfully submit the
        enclosed application for the pro hac vice admission of Christopher M. Verdini, Esq., for Your
        Honor’s consideration. The defendants in this action are unknown John and Jane Does and
        unknown XYZ Corporations. Accordingly, WWE is unable to obtain defendants’ consent to this
        application.

        Please do not hesitate to contact me with any questions. We appreciate Your Honor’s time and
        attention to this matter.

        Respectfully submitted,

        s/Loly G. Tor

        Loly Tor

        Encls.




K&L GATES LLP
ONE NEWARK CENTER TENTH FLOOR NEWARK NJ 07102
T +1 973 848 4000 F +1 973 848 4001 klgates.com
Anthony P. La Rocco, Managing Partner, New Jersey
303181372 v1
